
	
		II
		Calendar No. 191
		112th CONGRESS
		1st Session
		S. 1643
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2011
			Mr. Baucus (for himself,
			 Mr. Hatch, and Mr. McConnell) (by request) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			October 11, 2011
			Reported by Mr. Baucus,
			 without amendment
		
		A BILL
		To implement the United States–Panama Trade Promotion
		  Agreement.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the United States–Panama Trade Promotion Agreement
			 Implementation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					TITLE I—Approval of, and general provisions relating to, the
				Agreement
					Sec. 101. Approval and entry into force of the
				Agreement.
					Sec. 102. Relationship of the Agreement to United States and
				State law.
					Sec. 103. Implementing actions in anticipation of entry into
				force and initial regulations.
					Sec. 104. Consultation and layover provisions for, and
				effective date of, proclaimed actions.
					Sec. 105. Administration of dispute settlement
				proceedings.
					Sec. 106. Arbitration of claims.
					Sec. 107. Effective dates; effect of termination.
					TITLE II—Customs provisions
					Sec. 201. Tariff modifications.
					Sec. 202. Additional duties on certain agricultural
				goods.
					Sec. 203. Rules of origin.
					Sec. 204. Customs user fees.
					Sec. 205. Disclosure of incorrect information; false
				certifications of origin; denial of preferential tariff treatment.
					Sec. 206. Reliquidation of entries.
					Sec. 207. Recordkeeping requirements.
					Sec. 208. Enforcement relating to trade in textile or apparel
				goods.
					Sec. 209. Regulations.
					TITLE III—Relief from imports
					Sec. 301. Definitions.
					Subtitle A—Relief From Imports Benefitting From the
				Agreement
					Sec. 311. Commencing of action for relief.
					Sec. 312. Commission action on petition.
					Sec. 313. Provision of relief.
					Sec. 314. Termination of relief authority.
					Sec. 315. Compensation authority.
					Sec. 316. Confidential business information.
					Subtitle B—Textile and Apparel Safeguard Measures
					Sec. 321. Commencement of action for relief.
					Sec. 322. Determination and provision of relief.
					Sec. 323. Period of relief.
					Sec. 324. Articles exempt from relief.
					Sec. 325. Rate after termination of import relief.
					Sec. 326. Termination of relief authority.
					Sec. 327. Compensation authority.
					Sec. 328. Confidential business information.
					Subtitle C—Cases Under Title II of the Trade Act of
				1974
					Sec. 331. Findings and action on Panamanian
				articles.
					TITLE IV—Miscellaneous 
					Sec. 401. Eligible products.
					Sec. 402. Modification to the Caribbean Basin Economic Recovery
				Act.
					TITLE V—Offsets 
					Sec. 501. Extension of customs user fees.
					Sec. 502. Time for payment of corporate estimated
				taxes.
				
			2.PurposesThe purposes of this Act are—
			(1)to approve and
			 implement the free trade agreement between the United States and Panama entered
			 into under the authority of section 2103(b) of the Bipartisan Trade Promotion
			 Authority Act of 2002 (19 U.S.C. 3803(b));
			(2)to strengthen and
			 develop economic relations between the United States and Panama for their
			 mutual benefit;
			(3)to establish free
			 trade between the United States and Panama through the reduction and
			 elimination of barriers to trade in goods and services and to investment;
			 and
			(4)to lay the
			 foundation for further cooperation to expand and enhance the benefits of the
			 Agreement.
			3.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the United States–Panama Trade Promotion
			 Agreement approved by Congress under section 101(a)(1).
			(2)CommissionThe
			 term Commission means the United States International Trade
			 Commission.
			(3)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
			(4)Textile or
			 apparel goodThe term
			 textile or apparel good means a good listed in the Annex to the
			 Agreement on Textiles and Clothing referred to in section 101(d)(4) of the
			 Uruguay Round Agreements Act (19 U.S.C. 3511(d)(4)), other than a good listed
			 in Annex 3.30 of the Agreement.
			IApproval of, and
			 general provisions relating to, the Agreement
			101.Approval and
			 entry into force of the Agreement
				(a)Approval of
			 agreement and statement of administrative actionPursuant to
			 section 2105 of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C.
			 3805) and section 151 of the Trade Act of 1974 (19 U.S.C. 2191), Congress
			 approves—
					(1)the United
			 States–Panama Trade Promotion Agreement entered into on June 28, 2007, with the
			 Government of Panama and submitted to Congress on October 3, 2011; and
					(2)the statement of
			 administrative action proposed to implement the Agreement that was submitted to
			 Congress on October 3, 2011.
					(b)Conditions for
			 entry into force of the agreementAt such time as the President determines
			 that Panama has taken measures necessary to comply with those provisions of the
			 Agreement that are to take effect on the date on which the Agreement enters
			 into force, the President is authorized to exchange notes with the Government
			 of Panama providing for the entry into force, on or after January 1, 2012, of
			 the Agreement with respect to the United States.
				102.Relationship of
			 the Agreement to United States and State law
				(a)Relationship of
			 agreement to united states law
					(1)United states
			 law to prevail in conflictNo provision of the Agreement, nor the
			 application of any such provision to any person or circumstance, which is
			 inconsistent with any law of the United States shall have effect.
					(2)ConstructionNothing
			 in this Act shall be construed—
						(A)to amend or modify
			 any law of the United States, or
						(B)to limit any
			 authority conferred under any law of the United States,
						unless
			 specifically provided for in this Act.(b)Relationship of
			 agreement to state law
					(1)Legal
			 challengeNo State law, or the application thereof, may be
			 declared invalid as to any person or circumstance on the ground that the
			 provision or application is inconsistent with the Agreement, except in an
			 action brought by the United States for the purpose of declaring such law or
			 application invalid.
					(2)Definition of
			 State lawFor purposes of this subsection, the term State
			 law includes—
						(A)any law of a
			 political subdivision of a State; and
						(B)any State law
			 regulating or taxing the business of insurance.
						(c)Effect of
			 agreement with respect to private remediesNo person other than
			 the United States—
					(1)shall have any
			 cause of action or defense under the Agreement or by virtue of congressional
			 approval thereof; or
					(2)may challenge, in
			 any action brought under any provision of law, any action or inaction by any
			 department, agency, or other instrumentality of the United States, any State,
			 or any political subdivision of a State, on the ground that such action or
			 inaction is inconsistent with the Agreement.
					103.Implementing
			 actions in anticipation of entry into force and initial regulations
				(a)Implementing
			 actions
					(1)Proclamation
			 authorityAfter the date of the enactment of this Act—
						(A)the President may
			 proclaim such actions, and
						(B)other appropriate
			 officers of the United States Government may issue such regulations,
						as may be
			 necessary to ensure that any provision of this Act, or amendment made by this
			 Act, that takes effect on the date on which the Agreement enters into force is
			 appropriately implemented on such date, but no such proclamation or regulation
			 may have an effective date earlier than the date on which the Agreement enters
			 into force.(2)Effective date
			 of certain proclaimed actionsAny action proclaimed by the
			 President under the authority of this Act that is not subject to the
			 consultation and layover provisions under section 104 may not take effect
			 before the 15th day after the date on which the text of the proclamation is
			 published in the Federal Register.
					(3)Waiver of 15-day
			 restrictionThe 15-day restriction contained in paragraph (2) on
			 the taking effect of proclaimed actions is waived to the extent that the
			 application of such restriction would prevent the taking effect on the date the
			 Agreement enters into force of any action proclaimed under this section.
					(b)Initial
			 regulationsInitial
			 regulations necessary or appropriate to carry out the actions required by or
			 authorized under this Act or proposed in the statement of administrative action
			 submitted under section 101(a)(2) to implement the Agreement shall, to the
			 maximum extent feasible, be issued within 1 year after the date on which the
			 Agreement enters into force. In the case of any implementing action that takes
			 effect on a date after the date on which the Agreement enters into force,
			 initial regulations to carry out that action shall, to the maximum extent
			 feasible, be issued within 1 year after such effective date.
				104.Consultation
			 and layover provisions for, and effective date of, proclaimed
			 actionsIf a provision of this
			 Act provides that the implementation of an action by the President by
			 proclamation is subject to the consultation and layover requirements of this
			 section, such action may be proclaimed only if—
				(1)the President has
			 obtained advice regarding the proposed action from—
					(A)the appropriate
			 advisory committees established under section 135 of the Trade Act of 1974 (19
			 U.S.C. 2155); and
					(B)the
			 Commission;
					(2)the President has
			 submitted to the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives a report that sets forth—
					(A)the action
			 proposed to be proclaimed and the reasons therefor; and
					(B)the advice
			 obtained under paragraph (1);
					(3)a
			 period of 60 calendar days, beginning on the first day on which the
			 requirements set forth in paragraphs (1) and (2) have been met, has expired;
			 and
				(4)the President has
			 consulted with the committees referred to in paragraph (2) regarding the
			 proposed action during the period referred to in paragraph (3).
				105.Administration
			 of dispute settlement proceedings
				(a)Establishment or
			 designation of officeThe President is authorized to establish or
			 designate within the Department of Commerce an office that shall be responsible
			 for providing administrative assistance to panels established under chapter 20
			 of the Agreement. The office shall not be considered to be an agency for
			 purposes of section 552 of title 5, United States Code.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 fiscal year after fiscal year 2011 to the Department of Commerce up to $150,000
			 for the establishment and operations of the office established or designated
			 under subsection (a) and for the payment of the United States share of the
			 expenses of panels established under chapter 20 of the Agreement.
				106.Arbitration of
			 claimsThe United States is
			 authorized to resolve any claim against the United States covered by article
			 10.16.1(a)(i)(C) or article 10.16.1(b)(i)(C) of the Agreement, pursuant to the
			 Investor-State Dispute Settlement procedures set forth in section B of chapter
			 10 of the Agreement.
			107.Effective
			 dates; effect of termination
				(a)Effective
			 datesExcept as provided in
			 subsection (b), this Act and the amendments made by this Act take effect on the
			 date on which the Agreement enters into force.
				(b)Exceptions
					(1)In
			 generalSections 1 through 3, this title, and title V take effect
			 on the date of the enactment of this Act.
					(2)Certain
			 amendatory provisionsThe amendments made by sections 204, 205,
			 207, and 401 of this Act take effect on the date of the enactment of this Act
			 and apply with respect to Panama on the date on which the Agreement enters into
			 force.
					(c)Termination of
			 the agreementOn the date on which the Agreement terminates, this
			 Act (other than this subsection and title V) and the amendments made by this
			 Act (other than the amendments made by title V) shall cease to have
			 effect.
				IICustoms
			 provisions
			201.Tariff
			 modifications
				(a)Tariff
			 modifications provided for in the agreement
					(1)Proclamation
			 authorityThe President may proclaim—
						(A)such modifications
			 or continuation of any duty,
						(B)such continuation
			 of duty-free or excise treatment, or
						(C)such additional
			 duties,
						as the President determines to be
			 necessary or appropriate to carry out or apply articles 3.3, 3.5, 3.6, 3.26,
			 3.27, 3.28, and 3.29, and Annex 3.3, of the Agreement.(2)Effect on gsp
			 statusNotwithstanding
			 section 502(a)(1) of the Trade Act of 1974 (19 U.S.C. 2462(a)(1)), the
			 President shall, on the date on which the Agreement enters into force,
			 terminate the designation of Panama as a beneficiary developing country for
			 purposes of title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.).
					(3)Effect on cbera
			 status
						(A)In
			 generalNotwithstanding
			 section 212(a) of the Caribbean Basin Economic Recovery Act (19 U.S.C.
			 2702(a)), the President shall, on the date on which the Agreement enters into
			 force, terminate the designation of Panama as a beneficiary country for
			 purposes of that Act.
						(B)ExceptionNotwithstanding
			 subparagraph (A), Panama shall be considered a beneficiary country under
			 section 212(a) of the Caribbean Basin Economic Recovery Act, for purposes
			 of—
							(i)sections
			 771(7)(G)(ii)(III) and 771(7)(H) of the Tariff Act of 1930 (19 U.S.C.
			 1677(7)(G)(ii)(III) and 1677(7)(H));
							(ii)the duty-free
			 treatment provided under paragraph 4 of the General Notes to the Schedule of
			 the United States to Annex 3.3 of the Agreement; and
							(iii)section
			 274(h)(6)(B) of the Internal Revenue Code of 1986.
							(b)Other tariff
			 modificationsSubject to the consultation and layover provisions
			 of section 104, the President may proclaim—
					(1)such modifications
			 or continuation of any duty,
					(2)such modifications
			 as the United States may agree to with Panama regarding the staging of any duty
			 treatment set forth in Annex 3.3 of the Agreement,
					(3)such continuation
			 of duty-free or excise treatment, or
					(4)such additional
			 duties,
					as the President determines to be
			 necessary or appropriate to maintain the general level of reciprocal and
			 mutually advantageous concessions with respect to Panama provided for by the
			 Agreement.(c)Conversion to ad
			 valorem ratesFor purposes of subsections (a) and (b), with
			 respect to any good for which the base rate in the Schedule of the United
			 States to Annex 3.3 of the Agreement is a specific or compound rate of duty,
			 the President may substitute for the base rate an ad valorem rate that the
			 President determines to be equivalent to the base rate.
				(d)Tariff rate
			 quotasIn implementing the tariff rate quotas set forth in
			 Appendix I to the General Notes to the Schedule of the United States to Annex
			 3.3 of the Agreement, the President shall take such action as may be necessary
			 to ensure that imports of agricultural goods do not disrupt the orderly
			 marketing of commodities in the United States.
				202.Additional
			 duties on certain agricultural goods
				(a)DefinitionsIn
			 this section:
					(1)Applicable ntr
			 (mfn) rate of dutyThe term applicable NTR (MFN) rate of
			 duty means, with respect to a safeguard good, a rate of duty equal to
			 the lowest of—
						(A)the base rate in
			 the Schedule of the United States to Annex 3.3 of the Agreement;
						(B)the column 1 general rate of duty that
			 would, on the day before the date on which the Agreement enters into force,
			 apply to a good classifiable in the same 8-digit subheading of the HTS as the
			 safeguard good; or
						(C)the column 1
			 general rate of duty that would, at the time the additional duty is imposed
			 under subsection (b), apply to a good classifiable in the same 8-digit
			 subheading of the HTS as the safeguard good.
						(2)Safeguard
			 goodThe term safeguard good means a good—
						(A)that is included
			 in the Schedule of the United States to Annex 3.17 of the Agreement;
						(B)that qualifies as
			 an originating good under section 203; and
						(C)for which a claim
			 for preferential tariff treatment under the Agreement has been made.
						(3)Schedule rate of
			 dutyThe term schedule rate of duty means, with
			 respect to a safeguard good, the rate of duty for that good that is set forth
			 in the Schedule of the United States to Annex 3.3 of the Agreement.
					(4)Trigger
			 level
						(A)In
			 generalThe term trigger level means—
							(i)in the case of a
			 safeguard good classified under subheading 0201.10.50, 0201.20.80, 0201.30.80,
			 0202.10.50, 0202.20.80, or 0202.30.80 of the HTS—
								(I)in year 1 of the
			 Agreement, 330 metric tons; and
								(II)in year 2 of the
			 Agreement through year 14 of the Agreement, a quantity equal to 110 percent of
			 the trigger level for that safeguard good for the preceding calendar year;
			 and
								(ii)in the case of
			 any other safeguard good, 115 percent of the quantity that is provided for that
			 safeguard good in the corresponding calendar year in the applicable table
			 contained in Appendix I to the General Notes to the Schedule of the United
			 States to Annex 3.3 of the Agreement.
							(B)Relationship to
			 tableFor purposes of
			 subparagraph (A)(ii), year 1 in the applicable table contained in Appendix I to
			 the General Notes to the Schedule of the United States to Annex 3.3 of the
			 Agreement corresponds to year 1 of the Agreement.
						(5)Year 1 of the
			 agreementThe term year 1 of the Agreement means the
			 period beginning on the date, in a calendar year, on which the Agreement enters
			 into force and ending on December 31 of that calendar year.
					(6)Years other than
			 year 1 of the agreementAny reference to a year of the Agreement
			 subsequent to year 1 of the Agreement shall be deemed to be a reference to the
			 corresponding calendar year in which the Agreement is in force.
					(b)Additional
			 duties on safeguard goods
					(1)In
			 generalIn addition to any
			 duty proclaimed under subsection (a) or (b) of section 201, the Secretary of
			 the Treasury shall assess a duty, in the amount determined under paragraph (2),
			 on a safeguard good imported into the United States in a calendar year if the
			 Secretary determines that, prior to such importation, the total volume of that
			 safeguard good that is imported into the United States in that calendar year
			 exceeds the trigger level for that good for that calendar year.
					(2)Calculation of
			 additional dutyThe additional duty on a safeguard good under
			 this subsection shall be—
						(A)in the case of a
			 good classified under subheading 0201.10.50, 0201.20.80, 0201.30.80,
			 0202.10.50, 0202.20.80, or 0202.30.80 of the HTS—
							(i)in year 1 of the Agreement through year 6
			 of the Agreement, an amount equal to 100 percent of the excess of the
			 applicable NTR (MFN) rate of duty over the schedule rate of duty; and
							(ii)in year 7 of the Agreement through year 14
			 of the Agreement, an amount equal to 50 percent of the excess of the applicable
			 NTR (MFN) rate of duty over the schedule rate of duty;
							(B)in the case of a
			 good classified under subheading 0406.10.08, 0406.10.88, 0406.20.91,
			 0406.30.91, 0406.90.97, or 2105.00.20 of the HTS—
							(i)in year 1 of the Agreement through year 11
			 of the Agreement, an amount equal to 100 percent of the excess of the
			 applicable NTR (MFN) rate of duty over the schedule rate of duty; and
							(ii)in year 12 of the Agreement through year 14
			 of the Agreement, an amount equal to 50 percent of the excess of the applicable
			 NTR (MFN) rate of duty over the schedule rate of duty; and
							(C)in the case of any
			 other safeguard good—
							(i)in year 1 of the Agreement through year 13
			 of the Agreement, an amount equal to 100 percent of the excess of the
			 applicable NTR (MFN) rate of duty over the schedule rate of duty; and
							(ii)in year 14 of the Agreement through year 16
			 of the Agreement, an amount equal to 50 percent of the excess of the applicable
			 NTR (MFN) rate of duty over the schedule rate of duty.
							(3)NoticeNot
			 later than 60 days after the date on which the Secretary of the Treasury first
			 assesses an additional duty in a calendar year on a good under this subsection,
			 the Secretary shall notify the Government of Panama in writing of such action
			 and shall provide to that Government data supporting the assessment of the
			 additional duty.
					(c)ExceptionsNo
			 additional duty shall be assessed on a good under subsection (b) if, at the
			 time of entry, the good is subject to import relief under—
					(1)subtitle A of
			 title III of this Act; or
					(2)chapter 1 of title
			 II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).
					(d)TerminationThe
			 assessment of an additional duty on a good under subsection (b) shall cease to
			 apply to that good on the date on which duty-free treatment must be provided to
			 that good under the Schedule of the United States to Annex 3.3 of the
			 Agreement.
				203.Rules of
			 origin
				(a)Application and
			 interpretationIn this section:
					(1)Tariff
			 classificationThe basis for any tariff classification is the
			 HTS.
					(2)Reference to
			 htsWhenever in this section
			 there is a reference to a chapter, heading, or subheading, such reference shall
			 be a reference to a chapter, heading, or subheading of the HTS.
					(3)Cost or
			 valueAny cost or value referred to in this section shall be
			 recorded and maintained in accordance with the generally accepted accounting
			 principles applicable in the territory of the country in which the good is
			 produced (whether Panama or the United States).
					(b)Originating
			 goodsFor purposes of this Act and for purposes of implementing
			 the preferential tariff treatment provided for under the Agreement, except as
			 otherwise provided in this section, a good is an originating good if—
					(1)the good is a good
			 wholly obtained or produced entirely in the territory of Panama, the United
			 States, or both;
					(2)the good—
						(A)is produced
			 entirely in the territory of Panama, the United States, or both, and—
							(i)each
			 of the nonoriginating materials used in the production of the good undergoes an
			 applicable change in tariff classification specified in Annex 4.1 of the
			 Agreement; or
							(ii)the
			 good otherwise satisfies any applicable regional value-content or other
			 requirements specified in Annex 4.1 of the Agreement; and
							(B)satisfies all
			 other applicable requirements of this section; or
						(3)the good is
			 produced entirely in the territory of Panama, the United States, or both,
			 exclusively from materials described in paragraph (1) or (2).
					(c)Regional
			 value-content
					(1)In
			 generalFor purposes of subsection (b)(2), the regional
			 value-content of a good referred to in Annex 4.1 of the Agreement, except for
			 goods to which paragraph (4) applies, shall be calculated by the importer,
			 exporter, or producer of the good, on the basis of the build-down method
			 described in paragraph (2) or the build-up method described in paragraph
			 (3).
					(2)Build-down
			 method
						(A)In
			 generalThe regional value-content of a good may be calculated on
			 the basis of the following build-down method:
							
								
									
										AV−VNM
										
										RVC =—————× 100
										
										AV
										
									
								
							
						(B)DefinitionsIn
			 subparagraph (A):
							(i)RVCThe
			 term RVC means the regional value-content of the good, expressed
			 as a percentage.
							(ii)AVThe
			 term AV means the adjusted value of the good.
							(iii)VNMThe
			 term VNM means the value of nonoriginating materials that are
			 acquired and used by the producer in the production of the good, but does not
			 include the value of a material that is self-produced.
							(3)Build-up
			 method
						(A)In
			 generalThe regional value-content of a good may be calculated on
			 the basis of the following build-up method:
							
								
									
										VOM
										
										RVC =—————× 100
										
										AV
										
									
								
							
						(B)DefinitionsIn
			 subparagraph (A):
							(i)RVCThe
			 term RVC means the regional value-content of the good, expressed
			 as a percentage.
							(ii)AVThe
			 term AV means the adjusted value of the good.
							(iii)VOMThe
			 term VOM means the value of originating materials that are
			 acquired or self-produced, and used by the producer in the production of the
			 good.
							(4)Special rule for
			 certain automotive goods
						(A)In
			 generalFor purposes of subsection (b)(2), the regional
			 value-content of an automotive good referred to in Annex 4.1 of the Agreement
			 may be calculated by the importer, exporter, or producer of the good on the
			 basis of the build-down method described in paragraph (2), the build-up method
			 described in paragraph (3), or the following net cost method:
							
								
									
										NC−VNM
										
										RVC =—————× 100
										
										NC
										
									
								
							
						(B)DefinitionsIn
			 subparagraph (A):
							(i)Automotive
			 goodThe term automotive good means a good provided
			 for in any of subheadings 8407.31 through 8407.34, subheading 8408.20, heading
			 8409, or any of headings 8701 through 8708.
							(ii)RVCThe
			 term RVC means the regional value-content of the automotive good,
			 expressed as a percentage.
							(iii)NCThe
			 term NC means the net cost of the automotive good.
							(iv)VNMThe
			 term VNM means the value of nonoriginating materials that are
			 acquired and used by the producer in the production of the automotive good, but
			 does not include the value of a material that is self-produced.
							(C)Motor
			 vehicles
							(i)Basis of
			 calculationFor purposes of determining the regional
			 value-content under subparagraph (A) for an automotive good that is a motor
			 vehicle provided for in any of headings 8701 through 8705, an importer,
			 exporter, or producer may average the amounts calculated under the net cost
			 formula contained in subparagraph (A), over the producer’s fiscal year—
								(I)with respect to
			 all motor vehicles in any one of the categories described in clause (ii);
			 or
								(II)with respect to
			 all motor vehicles in any such category that are exported to the territory of
			 Panama or the United States.
								(ii)CategoriesA
			 category is described in this clause if it—
								(I)is the same model
			 line of motor vehicles, is in the same class of motor vehicles, and is produced
			 in the same plant in the territory of Panama or the United States, as the good
			 described in clause (i) for which regional value-content is being
			 calculated;
								(II)is the same class
			 of motor vehicles, and is produced in the same plant in the territory of Panama
			 or the United States, as the good described in clause (i) for which regional
			 value-content is being calculated; or
								(III)is the same
			 model line of motor vehicles produced in the territory of Panama or the United
			 States as the good described in clause (i) for which regional value-content is
			 being calculated.
								(D)Other automotive
			 goodsFor purposes of determining the regional value-content
			 under subparagraph (A) for automotive materials provided for in any of
			 subheadings 8407.31 through 8407.34, in subheading 8408.20, or in heading 8409,
			 8706, 8707, or 8708, that are produced in the same plant, an importer,
			 exporter, or producer may—
							(i)average the
			 amounts calculated under the net cost formula contained in subparagraph (A)
			 over—
								(I)the fiscal year of
			 the motor vehicle producer to whom the automotive goods are sold,
								(II)any quarter or
			 month, or
								(III)the fiscal year
			 of the producer of such goods,
								if the goods were produced during the
			 fiscal year, quarter, or month that is the basis for the calculation;(ii)determine the
			 average referred to in clause (i) separately for such goods sold to 1 or more
			 motor vehicle producers; or
							(iii)make a separate
			 determination under clause (i) or (ii) for such goods that are exported to the
			 territory of Panama or the United States.
							(E)Calculating net
			 costThe importer, exporter, or producer of an automotive good
			 shall, consistent with the provisions regarding allocation of costs provided
			 for in generally accepted accounting principles, determine the net cost of the
			 automotive good under subparagraph (B) by—
							(i)calculating the
			 total cost incurred with respect to all goods produced by the producer of the
			 automotive good, subtracting any sales promotion, marketing, and after-sales
			 service costs, royalties, shipping and packing costs, and nonallowable interest
			 costs that are included in the total cost of all such goods, and then
			 reasonably allocating the resulting net cost of those goods to the automotive
			 good;
							(ii)calculating the
			 total cost incurred with respect to all goods produced by that producer,
			 reasonably allocating the total cost to the automotive good, and then
			 subtracting any sales promotion, marketing, and after-sales service costs,
			 royalties, shipping and packing costs, and nonallowable interest costs that are
			 included in the portion of the total cost allocated to the automotive good;
			 or
							(iii)reasonably allocating each cost that forms
			 part of the total cost incurred with respect to the automotive good so that the
			 aggregate of these costs does not include any sales promotion, marketing, and
			 after-sales service costs, royalties, shipping and packing costs, or
			 nonallowable interest costs.
							(d)Value of
			 materials
					(1)In
			 generalFor the purpose of calculating the regional value-content
			 of a good under subsection (c), and for purposes of applying the de minimis
			 rules under subsection (f), the value of a material is—
						(A)in the case of a
			 material that is imported by the producer of the good, the adjusted value of
			 the material;
						(B)in the case of a
			 material acquired in the territory in which the good is produced, the value,
			 determined in accordance with Articles 1 through 8, Article 15, and the
			 corresponding interpretive notes, of the Agreement on Implementation of Article
			 VII of the General Agreement on Tariffs and Trade 1994 referred to in section
			 101(d)(8) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(8)), as set
			 forth in regulations promulgated by the Secretary of the Treasury providing for
			 the application of such Articles in the absence of an importation by the
			 producer; or
						(C)in the case of a
			 material that is self-produced, the sum of—
							(i)all
			 expenses incurred in the production of the material, including general
			 expenses; and
							(ii)an
			 amount for profit equivalent to the profit added in the normal course of
			 trade.
							(2)Further
			 adjustments to the value of materials
						(A)Originating
			 materialThe following expenses, if not included in the value of
			 an originating material calculated under paragraph (1), may be added to the
			 value of the originating material:
							(i)The
			 costs of freight, insurance, packing, and all other costs incurred in
			 transporting the material within or between the territory of Panama, the United
			 States, or both, to the location of the producer.
							(ii)Duties, taxes,
			 and customs brokerage fees on the material paid in the territory of Panama, the
			 United States, or both, other than duties or taxes that are waived, refunded,
			 refundable, or otherwise recoverable, including credit against duty or tax paid
			 or payable.
							(iii)The cost of
			 waste and spoilage resulting from the use of the material in the production of
			 the good, less the value of renewable scrap or byproducts.
							(B)Nonoriginating
			 materialThe following expenses, if included in the value of a
			 nonoriginating material calculated under paragraph (1), may be deducted from
			 the value of the nonoriginating material:
							(i)The
			 costs of freight, insurance, packing, and all other costs incurred in
			 transporting the material within or between the territory of Panama, the United
			 States, or both, to the location of the producer.
							(ii)Duties, taxes,
			 and customs brokerage fees on the material paid in the territory of Panama, the
			 United States, or both, other than duties or taxes that are waived, refunded,
			 refundable, or otherwise recoverable, including credit against duty or tax paid
			 or payable.
							(iii)The cost of
			 waste and spoilage resulting from the use of the material in the production of
			 the good, less the value of renewable scrap or byproducts.
							(iv)The
			 cost of originating materials used in the production of the nonoriginating
			 material in the territory of Panama, the United States, or both.
							(e)Accumulation
					(1)Originating
			 materials used in production of goods of the other
			 countryOriginating materials from the territory of Panama or the
			 United States that are used in the production of a good in the territory of the
			 other country shall be considered to originate in the territory of such other
			 country.
					(2)Multiple
			 producersA good that is produced in the territory of Panama, the
			 United States, or both, by 1 or more producers, is an originating good if the
			 good satisfies the requirements of subsection (b) and all other applicable
			 requirements of this section.
					(f)De minimis
			 amounts of nonoriginating materials
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), a good that
			 does not undergo a change in tariff classification pursuant to Annex 4.1 of the
			 Agreement is an originating good if—
						(A)the value of all
			 nonoriginating materials that—
							(i)are used in the
			 production of the good, and
							(ii)do not undergo
			 the applicable change in tariff classification (set forth in Annex 4.1 of the
			 Agreement),
							does not exceed 10 percent of the
			 adjusted value of the good;(B)the good meets all
			 other applicable requirements of this section; and
						(C)the value of such
			 nonoriginating materials is included in the value of nonoriginating materials
			 for any applicable regional value-content requirement for the good.
						(2)ExceptionsParagraph
			 (1) does not apply to the following:
						(A)A nonoriginating material provided for in
			 chapter 4, or a nonoriginating dairy preparation containing over 10 percent by
			 weight of milk solids provided for in subheading 1901.90 or 2106.90, that is
			 used in the production of a good provided for in chapter 4.
						(B)A nonoriginating material provided for in
			 chapter 4, or a nonoriginating dairy preparation containing over 10 percent by
			 weight of milk solids provided for in subheading 1901.90, that is used in the
			 production of the following goods:
							(i)Infant preparations containing over 10
			 percent by weight of milk solids provided for in subheading 1901.10.
							(ii)Mixes and doughs, containing over 25
			 percent by weight of butterfat, not put up for retail sale, provided for in
			 subheading 1901.20.
							(iii)Dairy
			 preparations containing over 10 percent by weight of milk solids provided for
			 in subheading 1901.90 or 2106.90.
							(iv)Goods provided
			 for in heading 2105.
							(v)Beverages
			 containing milk provided for in subheading 2202.90.
							(vi)Animal feeds
			 containing over 10 percent by weight of milk solids provided for in subheading
			 2309.90.
							(C)A nonoriginating
			 material provided for in heading 0805, or any of subheadings 2009.11 through
			 2009.39, that is used in the production of a good provided for in any of
			 subheadings 2009.11 through 2009.39, or in fruit or vegetable juice of any
			 single fruit or vegetable, fortified with minerals or vitamins, concentrated or
			 unconcentrated, provided for in subheading 2106.90 or 2202.90.
						(D)A nonoriginating
			 material provided for in heading 0901 or 2101 that is used in the production of
			 a good provided for in heading 0901 or 2101.
						(E)A nonoriginating
			 material provided for in heading 1006 that is used in the production of a good
			 provided for in heading 1102 or 1103 or subheading 1904.90.
						(F)A nonoriginating
			 material provided for in chapter 15 that is used in the production of a good
			 provided for in chapter 15.
						(G)A nonoriginating
			 material provided for in heading 1701 that is used in the production of a good
			 provided for in any of headings 1701 through 1703.
						(H)A nonoriginating
			 material provided for in chapter 17 that is used in the production of a good
			 provided for in subheading 1806.10.
						(I)Except as provided
			 in subparagraphs (A) through (H) and Annex 4.1 of the Agreement, a
			 nonoriginating material used in the production of a good provided for in any of
			 chapters 1 through 24, unless the nonoriginating material is provided for in a
			 different subheading than the good for which origin is being determined under
			 this section.
						(3)Textile or
			 apparel goods
						(A)In
			 generalExcept as provided in subparagraph (B), a textile or
			 apparel good that is not an originating good because certain fibers or yarns
			 used in the production of the component of the good that determines the tariff
			 classification of the good do not undergo an applicable change in tariff
			 classification, set forth in Annex 4.1 of the Agreement, shall be considered to
			 be an originating good if—
							(i)the
			 total weight of all such fibers or yarns in that component is not more than 10
			 percent of the total weight of that component; or
							(ii)the
			 yarns are those described in section 204(b)(3)(B)(vi)(IV) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)(B)(vi)(IV)) (as in effect on February 12,
			 2011).
							(B)Certain textile
			 or apparel goodsA textile or apparel good containing elastomeric
			 yarns in the component of the good that determines the tariff classification of
			 the good shall be considered to be an originating good only if such yarns are
			 wholly formed and finished in the territory of Panama, the United States, or
			 both.
						(C)Fabric, yarn, or
			 fiberFor purposes of this paragraph, in the case of a good that
			 is a fabric, yarn, or fiber, the term component of the good that
			 determines the tariff classification of the good means all of the fibers
			 in the good.
						(g)Fungible goods
			 and materials
					(1)In
			 general
						(A)Claim for
			 preferential tariff treatmentA person claiming that a fungible
			 good or fungible material is an originating good may base the claim either on
			 the physical segregation of the fungible good or fungible material or by using
			 an inventory management method with respect to the fungible good or fungible
			 material.
						(B)Inventory
			 management methodIn this subsection, the term inventory
			 management method means—
							(i)averaging;
							(ii)last-in,
			 first-out;
							(iii)first-in,
			 first-out; or
							(iv)any
			 other method—
								(I)recognized in the
			 generally accepted accounting principles of the country in which the production
			 is performed (whether Panama or the United States); or
								(II)otherwise
			 accepted by that country.
								(2)Election of
			 inventory methodA person selecting an inventory management
			 method under paragraph (1) for a particular fungible good or fungible material
			 shall continue to use that method for that fungible good or fungible material
			 throughout the fiscal year of such person.
					(h)Accessories,
			 spare parts, or tools
					(1)In
			 generalSubject to paragraphs (2) and (3), accessories, spare
			 parts, or tools delivered with a good that form part of the good’s standard
			 accessories, spare parts, or tools shall—
						(A)be treated as
			 originating goods if the good is an originating good; and
						(B)be disregarded in
			 determining whether all the nonoriginating materials used in the production of
			 the good undergo the applicable change in tariff classification set forth in
			 Annex 4.1 of the Agreement.
						(2)ConditionsParagraph
			 (1) shall apply only if—
						(A)the accessories,
			 spare parts, or tools are classified with and not invoiced separately from the
			 good, regardless of whether such accessories, spare parts, or tools are
			 specified or are separately identified in the invoice for the good; and
						(B)the quantities and
			 value of the accessories, spare parts, or tools are customary for the
			 good.
						(3)Regional
			 value-contentIf the good is subject to a regional value-content
			 requirement, the value of the accessories, spare parts, or tools shall be taken
			 into account as originating or nonoriginating materials, as the case may be, in
			 calculating the regional value-content of the good.
					(i)Packaging
			 materials and containers for retail salePackaging materials and
			 containers in which a good is packaged for retail sale, if classified with the
			 good, shall be disregarded in determining whether all the nonoriginating
			 materials used in the production of the good undergo the applicable change in
			 tariff classification set forth in Annex 4.1 of the Agreement, and, if the good
			 is subject to a regional value-content requirement, the value of such packaging
			 materials and containers shall be taken into account as originating or
			 nonoriginating materials, as the case may be, in calculating the regional
			 value-content of the good.
				(j)Packing
			 materials and containers for shipmentPacking materials and
			 containers for shipment shall be disregarded in determining whether a good is
			 an originating good.
				(k)Indirect
			 materialsAn indirect material shall be treated as an originating
			 material without regard to where it is produced.
				(l)Transit and
			 transhipmentA good that has undergone production necessary to
			 qualify as an originating good under subsection (b) shall not be considered to
			 be an originating good if, subsequent to that production, the good—
					(1)undergoes further
			 production or any other operation outside the territory of Panama or the United
			 States, other than unloading, reloading, or any other operation necessary to
			 preserve the good in good condition or to transport the good to the territory
			 of Panama or the United States; or
					(2)does not remain
			 under the control of customs authorities in the territory of a country other
			 than Panama or the United States.
					(m)Goods
			 classifiable as goods put up in setsNotwithstanding the rules
			 set forth in Annex 4.1 of the Agreement, goods classifiable as goods put up in
			 sets for retail sale as provided for in General Rule of Interpretation 3 of the
			 HTS shall not be considered to be originating goods unless—
					(1)each of the goods
			 in the set is an originating good; or
					(2)the total value of
			 the nonoriginating goods in the set does not exceed—
						(A)in the case of
			 textile or apparel goods, 10 percent of the adjusted value of the set;
			 or
						(B)in the case of
			 goods, other than textile or apparel goods, 15 percent of the adjusted value of
			 the set.
						(n)DefinitionsIn
			 this section:
					(1)Adjusted
			 valueThe term adjusted value means the value
			 determined in accordance with Articles 1 through 8, Article 15, and the
			 corresponding interpretive notes, of the Agreement on Implementation of Article
			 VII of the General Agreement on Tariffs and Trade 1994 referred to in section
			 101(d)(8) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(8)), adjusted,
			 if necessary, to exclude any costs, charges, or expenses incurred for
			 transportation, insurance, and related services incident to the international
			 shipment of the merchandise from the country of exportation to the place of
			 importation.
					(2)Class of motor
			 vehiclesThe term class of motor vehicles means any
			 one of the following categories of motor vehicles:
						(A)Motor vehicles provided for in subheading
			 8701.20, 8704.10, 8704.22, 8704.23, 8704.32, or 8704.90, or heading 8705 or
			 8706, or motor vehicles for the transport of 16 or more persons provided for in
			 subheading 8702.10 or 8702.90.
						(B)Motor vehicles
			 provided for in subheading 8701.10 or any of subheadings 8701.30 through
			 8701.90.
						(C)Motor vehicles for
			 the transport of 15 or fewer persons provided for in subheading 8702.10 or
			 8702.90, or motor vehicles provided for in subheading 8704.21 or
			 8704.31.
						(D)Motor vehicles
			 provided for in any of subheadings 8703.21 through 8703.90.
						(3)Fungible good or
			 fungible materialThe term fungible good or
			 fungible material means a good or material, as the case may be,
			 that is interchangeable with another good or material for commercial purposes
			 and the properties of which are essentially identical to such other good or
			 material.
					(4)Generally
			 accepted accounting principlesThe term generally accepted
			 accounting principles—
						(A)means the
			 recognized consensus or substantial authoritative support given in the
			 territory of Panama or the United States, as the case may be, with respect to
			 the recording of revenues, expenses, costs, assets, and liabilities, the
			 disclosure of information, and the preparation of financial statements;
			 and
						(B)may encompass
			 broad guidelines for general application as well as detailed standards,
			 practices, and procedures.
						(5)Good wholly
			 obtained or produced entirely in the territory of panama, the united states, or
			 bothThe term good wholly obtained or produced entirely in
			 the territory of Panama, the United States, or both means any of the
			 following:
						(A)Plants and plant
			 products harvested or gathered in the territory of Panama, the United States,
			 or both.
						(B)Live animals born
			 and raised in the territory of Panama, the United States, or both.
						(C)Goods obtained in
			 the territory of Panama, the United States, or both from live animals.
						(D)Goods obtained
			 from hunting, trapping, fishing, or aquaculture conducted in the territory of
			 Panama, the United States, or both.
						(E)Minerals and other
			 natural resources not included in subparagraphs (A) through (D) that are
			 extracted or taken from the territory of Panama, the United States, or
			 both.
						(F)Fish, shellfish,
			 and other marine life taken from the sea, seabed, or subsoil outside the
			 territory of Panama or the United States by—
							(i)a
			 vessel that is registered or recorded with Panama and flying the flag of
			 Panama; or
							(ii)a
			 vessel that is documented under the laws of the United States.
							(G)Goods produced on
			 board a factory ship from goods referred to in subparagraph (F), if such
			 factory ship—
							(i)is
			 registered or recorded with Panama and flies the flag of Panama; or
							(ii)is
			 a vessel that is documented under the laws of the United States.
							(H)(i)Goods taken by Panama or
			 a person of Panama from the seabed or subsoil outside the territorial waters of
			 Panama, if Panama has rights to exploit such seabed or subsoil.
							(ii)Goods taken by the United States
			 or a person of the United States from the seabed or subsoil outside the
			 territorial waters of the United States, if the United States has rights to
			 exploit such seabed or subsoil.
							(I)Goods taken from
			 outer space, if the goods are obtained by Panama or the United States or a
			 person of Panama or the United States and not processed in the territory of a
			 country other than Panama or the United States.
						(J)Waste and scrap
			 derived from—
							(i)manufacturing or
			 processing operations in the territory of Panama, the United States, or both;
			 or
							(ii)used goods
			 collected in the territory of Panama, the United States, or both, if such goods
			 are fit only for the recovery of raw materials.
							(K)Recovered goods
			 derived in the territory of Panama, the United States, or both from used goods,
			 and used in the territory of Panama, the United States, or both, in the
			 production of remanufactured goods.
						(L)Goods, at any
			 stage of production, produced in the territory of Panama, the United States, or
			 both, exclusively from—
							(i)goods referred to
			 in any of subparagraphs (A) through (J), or
							(ii)the
			 derivatives of goods referred to in clause (i).
							(6)Identical
			 goodsThe term identical goods means goods that are
			 the same in all respects relevant to the rule of origin that qualifies the
			 goods as originating goods.
					(7)Indirect
			 materialThe term indirect material means a good
			 used in the production, testing, or inspection of another good but not
			 physically incorporated into that other good, or a good used in the maintenance
			 of buildings or the operation of equipment associated with the production of
			 another good, including—
						(A)fuel and
			 energy;
						(B)tools, dies, and
			 molds;
						(C)spare parts and
			 materials used in the maintenance of equipment or buildings;
						(D)lubricants,
			 greases, compounding materials, and other materials used in production or used
			 to operate equipment or buildings;
						(E)gloves, glasses,
			 footwear, clothing, safety equipment, and supplies;
						(F)equipment,
			 devices, and supplies used for testing or inspecting the good;
						(G)catalysts and
			 solvents; and
						(H)any other good
			 that is not incorporated into the other good but the use of which in the
			 production of the other good can reasonably be demonstrated to be a part of
			 that production.
						(8)MaterialThe
			 term material means a good that is used in the production of
			 another good, including a part or an ingredient.
					(9)Material that is
			 self-producedThe term material that is
			 self-produced means an originating material that is produced by a
			 producer of a good and used in the production of that good.
					(10)Model line of
			 motor vehiclesThe term model line of motor vehicles
			 means a group of motor vehicles having the same platform or model name.
					(11)Net
			 costThe term net cost means total cost minus sales
			 promotion, marketing, and after-sales service costs, royalties, shipping and
			 packing costs, and nonallowable interest costs that are included in the total
			 cost.
					(12)Nonallowable
			 interest costsThe term nonallowable interest costs
			 means interest costs incurred by a producer that exceed 700 basis points above
			 the applicable official interest rate for comparable maturities of the country
			 in which the producer is located.
					(13)Nonoriginating
			 good or nonoriginating materialThe term nonoriginating
			 good or nonoriginating material means a good or material,
			 as the case may be, that does not qualify as originating under this
			 section.
					(14)Packing
			 materials and containers for shipmentThe term packing
			 materials and containers for shipment means goods used to protect
			 another good during its transportation and does not include the packaging
			 materials and containers in which the other good is packaged for retail
			 sale.
					(15)Preferential
			 tariff treatmentThe term preferential tariff
			 treatment means the customs duty rate, and the treatment under article
			 3.10.4 of the Agreement, that are applicable to an originating good pursuant to
			 the Agreement.
					(16)ProducerThe
			 term producer means a person who engages in the production of a
			 good in the territory of Panama or the United States.
					(17)ProductionThe
			 term production means growing, mining, harvesting, fishing,
			 raising, trapping, hunting, manufacturing, processing, assembling, or
			 disassembling a good.
					(18)Reasonably
			 allocateThe term reasonably allocate means to
			 apportion in a manner that would be appropriate under generally accepted
			 accounting principles.
					(19)Recovered
			 goodsThe term recovered goods means materials in
			 the form of individual parts that are the result of—
						(A)the disassembly of
			 used goods into individual parts; and
						(B)the cleaning,
			 inspecting, testing, or other processing that is necessary for improvement to
			 sound working condition of such individual parts.
						(20)Remanufactured
			 goodThe term remanufactured good means a good that
			 is classified under chapter 84, 85, 87, or 90, or heading 9402, other than a
			 good classified under heading 8418 or 8516, and that—
						(A)is entirely or
			 partially comprised of recovered goods; and
						(B)has a similar life
			 expectancy and enjoys a factory warranty similar to such a good that is
			 new.
						(21)Total
			 costThe term total cost means all product costs,
			 period costs, and other costs for a good incurred in the territory of Panama,
			 the United States, or both.
					(22)UsedThe
			 term used means utilized or consumed in the production of
			 goods.
					(o)Presidential
			 proclamation authority
					(1)In
			 generalThe President is authorized to proclaim, as part of the
			 HTS—
						(A)the provisions set
			 forth in Annex 4.1 of the Agreement; and
						(B)any additional
			 subordinate category that is necessary to carry out this title consistent with
			 the Agreement.
						(2)Fabrics, yarns,
			 or fibers not available in commercial quantities in the united
			 statesThe President is authorized to proclaim that a fabric,
			 yarn, or fiber is added to the list in Annex 3.25 of the Agreement in an
			 unrestricted quantity, as provided in article 3.25.4(e) of the
			 Agreement.
					(3)Modifications
						(A)In
			 generalSubject to the consultation and layover provisions of
			 section 104, the President may proclaim modifications to the provisions
			 proclaimed under the authority of paragraph (1)(A), other than provisions of
			 chapters 50 through 63 (as included in Annex 4.1 of the Agreement).
						(B)Additional
			 proclamationsNotwithstanding subparagraph (A), and subject to
			 the consultation and layover provisions of section 104, the President may
			 proclaim before the end of the 1-year period beginning on the date on which the
			 Agreement enters into force, modifications to correct any typographical,
			 clerical, or other nonsubstantive technical error regarding the provisions of
			 chapters 50 through 63 (as included in Annex 4.1 of the Agreement).
						(4)Fabrics, yarns,
			 or fibers not available in commercial quantities in panama and the united
			 states
						(A)In
			 generalNotwithstanding paragraph (3)(A), the list of fabrics,
			 yarns, and fibers set forth in Annex 3.25 of the Agreement may be modified as
			 provided for in this paragraph.
						(B)DefinitionsIn
			 this paragraph:
							(i)Interested
			 entityThe term interested entity means the
			 Government of Panama, a potential or actual purchaser of a textile or apparel
			 good, or a potential or actual supplier of a textile or apparel good.
							(ii)Day;
			 daysAll references to day and days
			 exclude Saturdays, Sundays, and legal holidays observed by the Government of
			 the United States.
							(C)Requests to add
			 fabrics, yarns, or fibers
							(i)In
			 generalAn interested entity may request the President to
			 determine that a fabric, yarn, or fiber is not available in commercial
			 quantities in a timely manner in Panama and the United States and to add that
			 fabric, yarn, or fiber to the list in Annex 3.25 of the Agreement in a
			 restricted or unrestricted quantity.
							(ii)DeterminationsAfter
			 receiving a request under clause (i), the President may determine
			 whether—
								(I)the fabric, yarn, or fiber is available in
			 commercial quantities in a timely manner in Panama or the United States;
			 or
								(II)any interested
			 entity objects to the request.
								(iii)Proclamation
			 authorityThe President may, within the time periods specified in
			 clause (iv), proclaim that the fabric, yarn, or fiber that is the subject of
			 the request is added to the list in Annex 3.25 of the Agreement in an
			 unrestricted quantity, or in any restricted quantity that the President may
			 establish, if the President has determined under clause (ii) that—
								(I)the fabric, yarn,
			 or fiber is not available in commercial quantities in a timely manner in Panama
			 and the United States; or
								(II)no interested
			 entity has objected to the request.
								(iv)Time
			 periodsThe time periods within which the President may issue a
			 proclamation under clause (iii) are—
								(I)not later than 30
			 days after the date on which a request is submitted under clause (i); or
								(II)not later than 44
			 days after the request is submitted, if the President determines, within 30
			 days after the date on which the request is submitted, that the President does
			 not have sufficient information to make a determination under clause
			 (ii).
								(v)Effective
			 dateNotwithstanding section 103(a)(2), a proclamation made under
			 clause (iii) shall take effect on the date on which the text of the
			 proclamation is published in the Federal Register.
							(vi)Elimination of
			 restrictionNot later than 6
			 months after proclaiming under clause (iii) that a fabric, yarn, or fiber is
			 added to the list in Annex 3.25 of the Agreement in a restricted quantity, the
			 President may eliminate the restriction if the President determines that the
			 fabric, yarn, or fiber is not available in commercial quantities in a timely
			 manner in Panama and the United States.
							(D)Deemed approval
			 of requestIf, after an interested entity submits a request under
			 subparagraph (C)(i), the President does not, within the applicable time period
			 specified in subparagraph (C)(iv), make a determination under subparagraph
			 (C)(ii) regarding the request, the fabric, yarn, or fiber that is the subject
			 of the request shall be considered to be added, in an unrestricted quantity, to
			 the list in Annex 3.25 of the Agreement beginning—
							(i)45 days after the
			 date on which the request is submitted; or
							(ii)60 days after the
			 date on which the request is submitted, if the President made a determination
			 under subparagraph (C)(iv)(II).
							(E)Requests to
			 restrict or remove fabrics, yarns, or fibers
							(i)In
			 generalSubject to clause (ii), an interested entity may request
			 the President to restrict the quantity of, or remove from the list in Annex
			 3.25 of the Agreement, any fabric, yarn, or fiber—
								(I)that has been
			 added to that list in an unrestricted quantity pursuant to paragraph (2) or
			 subparagraph (C)(iii) or (D) of this paragraph; or
								(II)with respect to
			 which the President has eliminated a restriction under subparagraph
			 (C)(vi).
								(ii)Time period for
			 submissionAn interested entity may submit a request under clause
			 (i) at any time beginning on the date that is 6 months after the date of the
			 action described in subclause (I) or (II) of that clause.
							(iii)Proclamation
			 authorityNot later than 30 days after the date on which a
			 request under clause (i) is submitted, the President may proclaim an action
			 provided for under clause (i) if the President determines that the fabric,
			 yarn, or fiber that is the subject of the request is available in commercial
			 quantities in a timely manner in Panama or the United States.
							(iv)Effective
			 dateA proclamation issued under clause (iii) may not take effect
			 earlier than the date that is 6 months after the date on which the text of the
			 proclamation is published in the Federal Register.
							(F)ProceduresThe
			 President shall establish procedures—
							(i)governing the
			 submission of a request under subparagraphs (C) and (E); and
							(ii)providing an
			 opportunity for interested entities to submit comments and supporting evidence
			 before the President makes a determination under subparagraph (C) (ii) or (vi)
			 or (E)(iii).
							204.Customs user
			 feesSection 13031(b) of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(b)) is
			 amended by adding after paragraph (20) the following:
				
					(21)No fee may be charged under
				subsection (a)(9) or (10) with respect to goods that qualify as originating
				goods under section 203 of the United States–Panama Trade Promotion Agreement
				Implementation Act. Any service for which an exemption from such fee is
				provided by reason of this paragraph may not be funded with money contained in
				the Customs User Fee Account.
					.
				
			205.Disclosure of
			 incorrect information; false certifications of origin; denial of preferential
			 tariff treatment
				(a)Disclosure of
			 incorrect informationSection 592 of the Tariff Act of 1930 (19
			 U.S.C. 1592) is amended—
					(1)in subsection
			 (c)—
						(A)by redesignating
			 paragraph (13) as paragraph (14); and
						(B)by inserting after
			 paragraph (12) the following new paragraph:
							
								(13)Prior
				disclosure regarding claims under the United States–Panama trade promotion
				agreementAn importer shall not be subject to penalties under
				subsection (a) for making an incorrect claim that a good qualifies as an
				originating good under section 203 of the United States–Panama Trade Promotion
				Agreement Implementation Act if the importer, in accordance with regulations
				issued by the Secretary of the Treasury, promptly and voluntarily makes a
				corrected declaration and pays any duties owing with respect to that
				good.
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(l)False
				certifications of origin under the United States–Panama trade promotion
				agreement
								(1)In
				generalSubject to paragraph (2), it is unlawful for any person
				to certify falsely, by fraud, gross negligence, or negligence, in a Panama TPA
				certification of origin (as defined in section 508 of this Act) that a good
				exported from the United States qualifies as an originating good under the
				rules of origin provided for in section 203 of the United States–Panama Trade
				Promotion Agreement Implementation Act. The procedures and penalties of this
				section that apply to a violation of subsection (a) also apply to a violation
				of this subsection.
								(2)Prompt and
				voluntary disclosure of incorrect informationNo penalty shall be
				imposed under this subsection if, promptly after an exporter or producer that
				issued a Panama TPA certification of origin has reason to believe that such
				certification contains or is based on incorrect information, the exporter or
				producer voluntarily provides written notice of such incorrect information to
				every person to whom the certification was issued.
								(3)ExceptionA
				person shall not be considered to have violated paragraph (1) if—
									(A)the information
				was correct at the time it was provided in a Panama TPA certification of origin
				but was later rendered incorrect due to a change in circumstances; and
									(B)the person
				promptly and voluntarily provides written notice of the change in circumstances
				to all persons to whom the person provided the
				certification.
									.
					(b)Denial of
			 preferential tariff treatmentSection 514 of the Tariff Act of
			 1930 (19 U.S.C. 1514) is amended by adding at the end the following new
			 subsection:
					
						(l)Denial of
				preferential tariff treatment under the United States–Panama trade promotion
				agreementIf U.S. Customs and Border Protection or U.S.
				Immigration and Customs Enforcement of the Department of Homeland Security
				finds indications of a pattern of conduct by an importer, exporter, or producer
				of false or unsupported representations that goods qualify under the rules of
				origin provided for in section 203 of the United States–Panama Trade Promotion
				Agreement Implementation Act, U.S. Customs and Border Protection, in accordance
				with regulations issued by the Secretary of the Treasury, may suspend
				preferential tariff treatment under the United States–Panama Trade Promotion
				Agreement to entries of identical goods covered by subsequent representations
				by that importer, exporter, or producer until U.S. Customs and Border
				Protection determines that representations of that person are in conformity
				with such section
				203.
						.
				206.Reliquidation
			 of entriesSection 520(d) of
			 the Tariff Act of 1930 (19 U.S.C. 1520(d)) is amended in the matter preceding
			 paragraph (1)—
				(1)by striking
			 or; and
				(2)by striking
			 for which and inserting , or section 203 of the United
			 States–Panama Trade Promotion Agreement Implementation Act for
			 which.
				207.Recordkeeping
			 requirementsSection 508 of
			 the Tariff Act of 1930 (19 U.S.C. 1508) is amended—
				(1)by redesignating
			 subsection (k) as subsection (l);
				(2)by inserting after
			 subsection (j) the following new subsection:
					
						(k)Certifications
				of origin for goods exported under the united states–panama trade promotion
				agreement
							(1)DefinitionsIn
				this subsection:
								(A)Records and
				supporting documentsThe term records and supporting
				documents means, with respect to an exported good under paragraph (2),
				records and documents related to the origin of the good, including—
									(i)the purchase,
				cost, and value of, and payment for, the good;
									(ii)the purchase,
				cost, and value of, and payment for, all materials, including indirect
				materials, used in the production of the good; and
									(iii)the production
				of the good in the form in which it was exported.
									(B)Panama TPA
				certification of originThe term Panama TPA certification
				of origin means the certification established under article 4.15 of the
				United States–Panama Trade Promotion Agreement that a good qualifies as an
				originating good under such Agreement.
								(2)Exports to
				PanamaAny person who completes and issues a Panama TPA
				certification of origin for a good exported from the United States shall make,
				keep, and, pursuant to rules and regulations promulgated by the Secretary of
				the Treasury, render for examination and inspection all records and supporting
				documents related to the origin of the good (including the certification or
				copies thereof).
							(3)Retention
				periodThe person who issues a Panama TPA certification of origin
				shall keep the records and supporting documents relating to that certification
				of origin for a period of at least 5 years after the date on which the
				certification is issued.
							;
				and
				(3)in subsection (l),
			 as so redesignated, by striking (i), or (j) and inserting
			 (i), (j), or (k).
				208.Enforcement
			 relating to trade in textile or apparel goods
				(a)Action during
			 verification
					(1)In
			 generalIf the Secretary of the Treasury requests the Government
			 of Panama to conduct a verification pursuant to article 3.21 of the Agreement
			 for purposes of making a determination under paragraph (2), the President may
			 direct the Secretary to take appropriate action described in subsection (b)
			 while the verification is being conducted.
					(2)DeterminationA
			 determination under this paragraph is a determination of the Secretary
			 that—
						(A)an enterprise in
			 Panama is complying with applicable customs laws, regulations, and procedures
			 regarding trade in textile or apparel goods, or
						(B)a claim that a
			 textile or apparel good exported or produced by such enterprise—
							(i)qualifies as an
			 originating good under section 203, or
							(ii)is
			 a good of Panama,
							is
			 accurate.(b)Appropriate
			 action describedAppropriate action under subsection (a)(1)
			 includes—
					(1)suspension of
			 preferential tariff treatment under the Agreement with respect to—
						(A)any textile or
			 apparel good exported or produced by the person that is the subject of a
			 verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A), if the Secretary of the Treasury determines that there is
			 insufficient information to support any claim for preferential tariff treatment
			 that has been made with respect to any such good; or
						(B)the textile or
			 apparel good for which a claim of preferential tariff treatment has been made
			 that is the subject of a verification under subsection (a)(1) regarding a claim
			 described in subsection (a)(2)(B), if the Secretary determines that there is
			 insufficient information to support that claim;
						(2)denial of
			 preferential tariff treatment under the Agreement with respect to—
						(A)any textile or
			 apparel good exported or produced by the person that is the subject of a
			 verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A), if the Secretary determines that the person has provided
			 incorrect information to support any claim for preferential tariff treatment
			 that has been made with respect to any such good; or
						(B)the textile or
			 apparel good for which a claim of preferential tariff treatment has been made
			 that is the subject of a verification under subsection (a)(1) regarding a claim
			 described in subsection (a)(2)(B), if the Secretary determines that a person
			 has provided incorrect information to support that claim;
						(3)detention of any
			 textile or apparel good exported or produced by the person that is the subject
			 of a verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A) or a claim described in subsection (a)(2)(B), if the
			 Secretary determines that there is insufficient information to determine the
			 country of origin of any such good; and
					(4)denial of entry
			 into the United States of any textile or apparel good exported or produced by
			 the person that is the subject of a verification under subsection (a)(1)
			 regarding compliance described in subsection (a)(2)(A) or a claim described in
			 subsection (a)(2)(B), if the Secretary determines that the person has provided
			 incorrect information as to the country of origin of any such good.
					(c)Action on
			 completion of a verificationOn completion of a verification
			 under subsection (a), the President may direct the Secretary of the Treasury to
			 take appropriate action described in subsection (d) until such time as the
			 Secretary receives information sufficient to make the determination under
			 subsection (a)(2) or until such earlier date as the President may
			 direct.
				(d)Appropriate
			 action describedAppropriate action under subsection (c)
			 includes—
					(1)denial of
			 preferential tariff treatment under the Agreement with respect to—
						(A)any textile or
			 apparel good exported or produced by the person that is the subject of a
			 verification under subsection (a)(1) regarding compliance described in
			 subsection (a)(2)(A), if the Secretary of the Treasury determines that there is
			 insufficient information to support, or that the person has provided incorrect
			 information to support, any claim for preferential tariff treatment that has
			 been made with respect to any such good; or
						(B)the textile or
			 apparel good for which a claim of preferential tariff treatment has been made
			 that is the subject of a verification under subsection (a)(1) regarding a claim
			 described in subsection (a)(2)(B), if the Secretary determines that there is
			 insufficient information to support, or that a person has provided incorrect
			 information to support, that claim; and
						(2)denial of entry
			 into the United States of any textile or apparel good exported or produced by
			 the person that is the subject of a verification under subsection (a)(1)
			 regarding compliance described in subsection (a)(2)(A) or a claim described in
			 subsection (a)(2)(B), if the Secretary determines that there is insufficient
			 information to determine, or that the person has provided incorrect information
			 as to, the country of origin of any such good.
					(e)Publication of
			 name of personIn accordance with article 3.21.9 of the
			 Agreement, the Secretary of the Treasury may publish the name of any person
			 that the Secretary has determined—
					(1)is engaged in
			 intentional circumvention of applicable laws, regulations, or procedures
			 affecting trade in textile or apparel goods; or
					(2)has failed to
			 demonstrate that it produces, or is capable of producing, the textile or
			 apparel goods that are the subject of a verification under subsection
			 (a)(1).
					209.RegulationsThe Secretary of the Treasury shall
			 prescribe such regulations as may be necessary to carry out—
				(1)subsections (a)
			 through (n) of section 203;
				(2)the amendment made
			 by section 204; and
				(3)any proclamation
			 issued under section 203(o).
				IIIRelief from
			 imports
			301.DefinitionsIn this title:
				(1)Panamanian
			 articleThe term Panamanian article means an article
			 that qualifies as an originating good under section 203(b).
				(2)Panamanian
			 textile or apparel articleThe term Panamanian textile or
			 apparel article means a textile or apparel good (as defined in section
			 3(4)) that is a Panamanian article.
				ARelief From
			 Imports Benefitting From the Agreement
				311.Commencing of
			 action for relief
					(a)Filing of
			 petitionA petition requesting action under this subtitle for the
			 purpose of adjusting to the obligations of the United States under the
			 Agreement may be filed with the Commission by an entity, including a trade
			 association, firm, certified or recognized union, or group of workers, that is
			 representative of an industry. The Commission shall transmit a copy of any
			 petition filed under this subsection to the United States Trade
			 Representative.
					(b)Investigation
			 and determinationUpon the filing of a petition under subsection
			 (a), the Commission, unless subsection (d) applies, shall promptly initiate an
			 investigation to determine whether, as a result of the reduction or elimination
			 of a duty provided for under the Agreement, a Panamanian article is being
			 imported into the United States in such increased quantities, in absolute terms
			 or relative to domestic production, and under such conditions that imports of
			 the Panamanian article constitute a substantial cause of serious injury or
			 threat thereof to the domestic industry producing an article that is like, or
			 directly competitive with, the imported article.
					(c)Applicable
			 provisionsThe following provisions of section 202 of the Trade
			 Act of 1974 (19 U.S.C. 2252) apply with respect to any investigation initiated
			 under subsection (b):
						(1)Paragraphs (1)(B)
			 and (3) of subsection (b).
						(2)Subsection
			 (c).
						(3)Subsection
			 (i).
						(d)Articles exempt
			 from investigationNo investigation may be initiated under this
			 section with respect to any Panamanian article if, after the date on which the
			 Agreement enters into force, import relief has been provided with respect to
			 that Panamanian article under this subtitle.
					312.Commission
			 action on petition
					(a)DeterminationNot
			 later than 120 days after the date on which an investigation is initiated under
			 section 311(b) with respect to a petition, the Commission shall make the
			 determination required under that section.
					(b)Applicable
			 provisionsFor purposes of this subtitle, the provisions of
			 paragraphs (1), (2), and (3) of section 330(d) of the Tariff Act of 1930 (19
			 U.S.C. 1330(d) (1), (2), and (3)) shall be applied with respect to
			 determinations and findings made under this section as if such determinations
			 and findings were made under section 202 of the Trade Act of 1974 (19 U.S.C.
			 2252).
					(c)Additional
			 finding and recommendation if determination affirmative
						(1)In
			 generalIf the determination made by the Commission under
			 subsection (a) with respect to imports of an article is affirmative, or if the
			 President may consider a determination of the Commission to be an affirmative
			 determination as provided for under paragraph (1) of section 330(d) of the
			 Tariff Act of 1930 (19 U.S.C. 1330(d)(1)), the Commission shall find, and
			 recommend to the President in the report required under subsection (d), the
			 amount of import relief that is necessary to remedy or prevent the injury found
			 by the Commission in the determination and to facilitate the efforts of the
			 domestic industry to make a positive adjustment to import competition.
						(2)Limitation on
			 reliefThe import relief recommended by the Commission under this
			 subsection shall be limited to the relief described in section 313(c).
						(3)Voting; separate
			 viewsOnly those members of the Commission who voted in the
			 affirmative under subsection (a) are eligible to vote on the proposed action to
			 remedy or prevent the injury found by the Commission. Members of the Commission
			 who did not vote in the affirmative may submit, in the report required under
			 subsection (d), separate views regarding what action, if any, should be taken
			 to remedy or prevent the injury.
						(d)Report to
			 presidentNot later than the date that is 30 days after the date
			 on which a determination is made under subsection (a) with respect to an
			 investigation, the Commission shall submit to the President a report that
			 includes—
						(1)the determination
			 made under subsection (a) and an explanation of the basis for the
			 determination;
						(2)if the
			 determination under subsection (a) is affirmative, any findings and
			 recommendations for import relief made under subsection (c) and an explanation
			 of the basis for each recommendation; and
						(3)any dissenting or
			 separate views by members of the Commission regarding the determination
			 referred to in paragraph (1) and any finding or recommendation referred to in
			 paragraph (2).
						(e)Public
			 noticeUpon submitting a report to the President under subsection
			 (d), the Commission shall promptly make public the report (with the exception
			 of information which the Commission determines to be confidential) and shall
			 publish a summary of the report in the Federal Register.
					313.Provision of
			 relief
					(a)In
			 generalNot later than the date that is 30 days after the date on
			 which the President receives a report of the Commission in which the
			 Commission’s determination under section 312(a) is affirmative, or which
			 contains a determination under section 312(a) that the President considers to
			 be affirmative under paragraph (1) of section 330(d) of the Tariff Act of 1930
			 (19 U.S.C. 1330(d)(1)), the President, subject to subsection (b), shall provide
			 relief from imports of the article that is the subject of such determination to
			 the extent that the President determines necessary to remedy or prevent the
			 injury found by the Commission and to facilitate the efforts of the domestic
			 industry to make a positive adjustment to import competition.
					(b)ExceptionThe
			 President is not required to provide import relief under this section if the
			 President determines that the provision of the import relief will not provide
			 greater economic and social benefits than costs.
					(c)Nature of
			 relief
						(1)In
			 generalThe import relief that the President is authorized to
			 provide under this section with respect to imports of an article is as
			 follows:
							(A)The suspension of
			 any further reduction provided for under Annex 3.3 of the Agreement in the duty
			 imposed on the article.
							(B)An increase in the
			 rate of duty imposed on the article to a level that does not exceed the lesser
			 of—
								(i)the
			 column 1 general rate of duty imposed under the HTS on like articles at the
			 time the import relief is provided; or
								(ii)the column 1 general rate of duty imposed
			 under the HTS on like articles on the day before the date on which the
			 Agreement enters into force.
								(2)Progressive
			 liberalizationIf the period for which import relief is provided
			 under this section is greater than 1 year, the President shall provide for the
			 progressive liberalization (described in article 8.2.3 of the Agreement) of
			 such relief at regular intervals during the period of its application.
						(d)Period of
			 relief
						(1)In
			 generalSubject to paragraph (2), any import relief that the
			 President provides under this section may not, in the aggregate, be in effect
			 for more than 4 years.
						(2)Extension
							(A)In
			 generalIf the initial period for any import relief provided
			 under this section is less than 4 years, the President, after receiving a
			 determination from the Commission under subparagraph (B) that is affirmative,
			 or which the President considers to be affirmative under paragraph (1) of
			 section 330(d) of the Tariff Act of 1930 (19 U.S.C. 1330(d)(1)), may extend the
			 effective period of any import relief provided under this section, subject to
			 the limitation under paragraph (1), if the President determines that—
								(i)the
			 import relief continues to be necessary to remedy or prevent serious injury and
			 to facilitate adjustment by the domestic industry to import competition;
			 and
								(ii)there is evidence
			 that the industry is making a positive adjustment to import competition.
								(B)Action by
			 commission
								(i)InvestigationUpon
			 a petition on behalf of the industry concerned that is filed with the
			 Commission not earlier than the date that is 9 months, and not later than the
			 date that is 6 months, before the date on which any action taken under
			 subsection (a) is to terminate, the Commission shall conduct an investigation
			 to determine whether action under this section continues to be necessary to
			 remedy or prevent serious injury and whether there is evidence that the
			 industry is making a positive adjustment to import competition.
								(ii)Notice and
			 hearingThe Commission shall publish notice of the commencement
			 of any proceeding under this subparagraph in the Federal Register and shall,
			 within a reasonable time thereafter, hold a public hearing at which the
			 Commission shall afford interested parties and consumers an opportunity to be
			 present, to present evidence, and to respond to the presentations of other
			 parties and consumers, and otherwise to be heard.
								(iii)ReportThe
			 Commission shall submit to the President a report on its investigation and
			 determination under this subparagraph not later than 60 days before the action
			 under subsection (a) is to terminate, unless the President specifies a
			 different date.
								(e)Rate after
			 termination of import reliefWhen import relief under this
			 section is terminated with respect to an article—
						(1)the rate of duty
			 on that article after such termination and on or before December 31 of the year
			 in which such termination occurs shall be the rate that, according to the
			 Schedule of the United States to Annex 3.3 of the Agreement, would have been in
			 effect 1 year after the provision of relief under subsection (a); and
						(2)the rate of duty
			 for that article after December 31 of the year in which such termination occurs
			 shall be, at the discretion of the President, either—
							(A)the applicable
			 rate of duty for that article set forth in the Schedule of the United States to
			 Annex 3.3 of the Agreement; or
							(B)the rate of duty
			 resulting from the elimination of the tariff in equal annual stages ending on
			 the date set forth in the Schedule of the United States to Annex 3.3 of the
			 Agreement for the elimination of the tariff.
							(f)Articles exempt
			 from reliefNo import relief may be provided under this section
			 on—
						(1)any article that
			 is subject to import relief under—
							(A)subtitle B;
			 or
							(B)chapter 1 of title
			 II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.); or
							(2)any article on
			 which an additional duty assessed under section 202(b) is in effect.
						314.Termination of
			 relief authority
					(a)General
			 ruleSubject to subsection
			 (b), no import relief may be provided under this subtitle after the date that
			 is 10 years after the date on which the Agreement enters into force.
					(b)ExceptionIf
			 an article for which relief is provided under this subtitle is an article for
			 which the period for tariff elimination, set forth in the Schedule of the
			 United States to Annex 3.3 of the Agreement, is greater than 10 years, no
			 relief under this subtitle may be provided for that article after the date on
			 which that period ends.
					315.Compensation
			 authorityFor purposes of
			 section 123 of the Trade Act of 1974 (19 U.S.C. 2133), any import relief
			 provided by the President under section 313 shall be treated as action taken
			 under chapter 1 of title II of such Act (19 U.S.C. 2251 et seq.).
				316.Confidential
			 business informationSection
			 202(a)(8) of the Trade Act of 1974 (19 U.S.C. 2252(a)(8)) is amended in the
			 first sentence—
					(1)by striking
			 and; and
					(2)by inserting
			 before the period at the end , and title III of the United States–Panama
			 Trade Promotion Agreement Implementation Act.
					BTextile and
			 Apparel Safeguard Measures
				321.Commencement of
			 action for relief
					(a)In
			 generalA request for action under this subtitle for the purpose
			 of adjusting to the obligations of the United States under the Agreement may be
			 filed with the President by an interested party. Upon the filing of a request,
			 the President shall review the request to determine, from information presented
			 in the request, whether to commence consideration of the request.
					(b)Publication of
			 requestIf the President determines that the request under
			 subsection (a) provides the information necessary for the request to be
			 considered, the President shall publish in the Federal Register a notice of
			 commencement of consideration of the request, and notice seeking public
			 comments regarding the request. The notice shall include a summary of the
			 request and the dates by which comments and rebuttals must be received.
					322.Determination
			 and provision of relief
					(a)Determination
						(1)In
			 generalIf a positive determination is made under section 321(b),
			 the President shall determine whether, as a result of the elimination of a duty
			 under the Agreement, a Panamanian textile or apparel article is being imported
			 into the United States in such increased quantities, in absolute terms or
			 relative to the domestic market for that article, and under such conditions as
			 to cause serious damage, or actual threat thereof, to a domestic industry
			 producing an article that is like, or directly competitive with, the imported
			 article.
						(2)Serious
			 damageIn making a determination under paragraph (1), the
			 President—
							(A)shall examine the
			 effect of increased imports on the domestic industry, as reflected in changes
			 in such relevant economic factors as output, productivity, utilization of
			 capacity, inventories, market share, exports, wages, employment, domestic
			 prices, profits, and investment, no one of which is necessarily decisive;
			 and
							(B)shall not consider
			 changes in consumer preference or changes in technology as factors supporting a
			 determination of serious damage or actual threat thereof.
							(3)Deadline for
			 determinationThe President shall make the determination under
			 paragraph (1) not later than 30 days after the completion of any consultations
			 held pursuant to article 3.24.4 of the Agreement.
						(b)Provision of
			 relief
						(1)In
			 generalIf a determination under subsection (a) is affirmative,
			 the President may provide relief from imports of the article that is the
			 subject of such determination, as provided in paragraph (2), to the extent that
			 the President determines necessary to remedy or prevent the serious damage and
			 to facilitate adjustment by the domestic industry.
						(2)Nature of
			 reliefThe relief that the President is authorized to provide
			 under this subsection with respect to imports of an article is an increase in
			 the rate of duty imposed on the article to a level that does not exceed the
			 lesser of—
							(A)the column 1
			 general rate of duty imposed under the HTS on like articles at the time the
			 import relief is provided; or
							(B)the column 1 general rate of duty imposed
			 under the HTS on like articles on the day before the date on which the
			 Agreement enters into force.
							323.Period of
			 relief
					(a)In
			 generalSubject to subsection (b), any import relief that the
			 President provides under section 322(b) may not, in the aggregate, be in effect
			 for more than 3 years.
					(b)ExtensionIf
			 the initial period for any import relief provided under section 322 is less
			 than 3 years, the President may extend the effective period of any import
			 relief provided under that section, subject to the limitation set forth in
			 subsection (a), if the President determines that—
						(1)the import relief
			 continues to be necessary to remedy or prevent serious damage and to facilitate
			 adjustment by the domestic industry to import competition; and
						(2)there is evidence
			 that the industry is making a positive adjustment to import competition.
						324.Articles exempt
			 from reliefThe President may
			 not provide import relief under this subtitle with respect to an article
			 if—
					(1)import relief
			 previously has been provided under this subtitle with respect to that article;
			 or
					(2)the article is
			 subject to import relief under—
						(A)subtitle A;
			 or
						(B)chapter 1 of title
			 II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.).
						325.Rate after
			 termination of import reliefOn the date on which import relief under
			 this subtitle is terminated with respect to an article, the rate of duty on
			 that article shall be the rate that would have been in effect but for the
			 provision of such relief.
				326.Termination of
			 relief authorityNo import
			 relief may be provided under this subtitle with respect to any article after
			 the date that is 5 years after the date on which the Agreement enters into
			 force.
				327.Compensation
			 authorityFor purposes of
			 section 123 of the Trade Act of 1974 (19 U.S.C. 2133), any import relief
			 provided by the President under this subtitle shall be treated as action taken
			 under chapter 1 of title II of such Act (19 U.S.C. 2251 et seq.).
				328.Confidential
			 business informationThe
			 President may not release information received in connection with an
			 investigation or determination under this subtitle which the President
			 considers to be confidential business information unless the party submitting
			 the confidential business information had notice, at the time of submission,
			 that such information would be released by the President, or such party
			 subsequently consents to the release of the information. To the extent a party
			 submits confidential business information, the party shall also provide a
			 nonconfidential version of the information in which the confidential business
			 information is summarized or, if necessary, deleted.
				CCases Under Title
			 II of the Trade Act of 1974
				331.Findings and
			 action on Panamanian articles
					(a)Effect of
			 importsIf, in any investigation initiated under chapter 1 of
			 title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.), the Commission
			 makes an affirmative determination (or a determination which the President may
			 treat as an affirmative determination under such chapter by reason of section
			 330(d) of the Tariff Act of 1930 (19 U.S.C. 1330(d))), the Commission shall
			 also find (and report to the President at the time such injury determination is
			 submitted to the President) whether imports of the Panamanian article are a
			 substantial cause of serious injury or threat thereof.
					(b)Presidential
			 determination regarding imports of panamanian articlesIn
			 determining the nature and extent of action to be taken under chapter 1 of
			 title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.), the President may
			 exclude from the action Panamanian articles with respect to which the
			 Commission has made a negative finding under subsection (a).
					IVMiscellaneous
			 
			401.Eligible
			 productsSection 308(4)(A) of
			 the Trade Agreements Act of 1979 (19 U.S.C. 2518(4)(A)) is amended—
				(1)by striking
			 or at the end of clause (viii);
				(2)by striking the
			 period at the end of clause (ix) and inserting ; or; and
				(3)by adding at the
			 end the following new clause:
					
						(x)a
				party to the United States–Panama Trade Promotion Agreement, a product or
				service of that country or instrumentality which is covered under that
				agreement for procurement by the United
				States.
						.
				402.Modification to
			 the Caribbean Basin Economic Recovery Act
				(a)In
			 generalSection 212(b) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2702(b)) is amended by
			 striking Panama from the list of countries eligible for
			 designation as beneficiary countries.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date on which the President terminates the designation of Panama as a
			 beneficiary country pursuant to section 201(a)(3) of this Act.
				VOffsets 
			501.Extension of
			 customs user feesSection
			 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(j)(3)) is amended by adding at the end the following:
				
					(D)Notwithstanding subparagraph (B)(i),
				fees may be charged under paragraphs (1) through (8) of subsection (a) during
				the period beginning on September 1, 2021, and ending on September 30,
				2021.
					.
			502.Time for
			 payment of corporate estimated taxesNotwithstanding section 6655 of the Internal
			 Revenue Code of 1986, in the case of a corporation with assets of not less than
			 $1,000,000,000 (determined as of the end of the preceding taxable year)—
				(1)the amount of any
			 required installment of corporate estimated tax which is otherwise due in July,
			 August, or September of 2012 shall be increased by 0.25 percent of such amount
			 (determined without regard to any increase in such amount not contained in such
			 Code);
				(2)the amount of any
			 required installment of corporate estimated tax which is otherwise due in July,
			 August, or September of 2016 shall be increased by 0.25 percent of such amount
			 (determined without regard to any increase in such amount not contained in such
			 Code); and
				(3)the amount of the
			 next required installment after an installment referred to in paragraph (1) or
			 (2) shall be appropriately reduced to reflect the amount of the increase by
			 reason of such paragraph.
				
	
		October 11, 2011
		Reported without amendment
	
